Citation Nr: 1227251	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastric adenocarcinoma.

2.  Entitlement to an increased disability rating for a right shoulder sprain, evaluated as 10 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter. 

3.  Entitlement to an increased disability rating for a lumbar spine strain with intervertebral disc syndrome, evaluated as 20 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 1, 2009. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1978 to June 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In its July 2009 rating decision, the RO increased the ratings for the Veteran's service-connected lumbar spine disability and right shoulder sprain to 40 percent, each, and granted a TDIU, all effective April 1, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for gastric adenocarcinoma and entitlement to a TDIU prior to April 1, 2009, were remanded for further development in a July 2010 Board decision.  The prescribed development was completed and the RO issued a March 2011 supplemental statement of the case, also notifying the Veteran that the claims were being returned to the Board for further adjudication.

Concerning the issues of entitlement to an increased disability rating for right shoulder sprain, evaluated as 10 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter and entitlement to an increased disability rating for lumbar spine strain with intervertebral disc syndrome, evaluated as 20 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter, these claims were denied in the July 2010 Board decision.  The parties subsequently entered a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims entering an order dated January 2011 for development consistent with the Joint Remand.  

The Veteran's claims were remanded in November 2011 in order to afford him a Board hearing.  He withdrew this request in April 2012 and the claims were returned to the Board for further adjudication.  

The issues of entitlement to service connection for gastric adenocarcinoma, an increased rating for a back disability and entitlement to a TDIU prior to April 1, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office in Louisville, Kentucky.


FINDINGS OF FACT

1.  Prior to April 1, 2009, the Veteran's right shoulder sprain was manifested by pain and limitation of shoulder flexion, but with flexion to greater than 90 degrees. 

2.  Since April 1, 2009, the Veteran's right shoulder sprain has been manifested by pain and limitation of motion; ankylosis is not present and there is no impairment of the humerus. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right shoulder sprain prior to April 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (2011). 

2.  The criteria for a rating in excess of 40 percent for right shoulder sprain since April 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2005 and October 2008 regarding the issues being decided herein that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  While this notice did not explain how VA determines effective dates, as the instant decision denies the claims, no effective date is being assigned.  Thus, any notice deficiency in this regard is moot.
Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board also finds that the Veteran has been provided adequate examinations with which to rate his right shoulder disability.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7  (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Historically, service connection was awarded for right shoulder impingement syndrome with scars in a July 2000 rating decision.  A 10 percent disability rating was assigned, effective July 1, 2000.  The current appeal stems from a July 2005 claim for an increased rating. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The medical evidence of record shows that the veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable.  38 C.F.R. § 4.69 (2011). 

Ankylosis of the scapulohumeral articulation, and impairment of the humerus, clavicle and scapula are not shown or claimed; thus, the rating criteria relevant to these disabilities is not applicable in this case.  

The Veteran's right shoulder strain is currently rated based on limitation of motion under Diagnostic Code 5201.  Under that Code section, for the major shoulder, limitation of motion at the shoulder level warrants a 20 percent rating; limitation midway between side and shoulder level warrants a 30 percent rating; and limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

In his 2005 application for TDIU, the Veteran reported that he was unable to raise his arm above his head due to shoulder problems. 

A January 2005 post-service treatment record indicates that the Veteran had full range of motion in both shoulders with no pain.

At the Veteran's June 2006 fee basis examination, he reported that his right shoulder disability resulted in weakness, stiffness, swelling, and giving way.  In addition, he reported pain on a constant basis that traveled down the arm.  He denied any incapacitation or functional impairment, and was able to function with medication.  The Veteran is right-hand dominant.  Range of motion showed abnormal movement and guarding of movement of the right shoulder.  Flexion was decreased to 120 degrees and in the remaining planes range of motion was normal.  After repetitive use, the Veteran was additionally limited by pain, weakness, and lack of endurance without evidence of incoordination or fatigue, but the examiner could not state the additional limitation in degrees without resorting to speculation.  The shoulder joints were not in any fixed position or ankylosis.  X-rays of the right shoulder were negative.  The examiner stated that there was no pathology to render a diagnosis related to the right shoulder. 

A November 2006 post-service treatment record reflects complaints of joint pain and stiffness in his shoulder.

At the Veteran's April 2009 examination, he reported constant pain traveling to his arm.  He also reported weakness, stiffness, giving way, and fatigability.  He also stated that his arm would give way.  There was no swelling, heat, redness, lack of endurance, locking or dislocation.  He reported that he could not lift things or turn a wrench or sleep on a floor.  Objectively, the right shoulder was tender. There was no sign of edema, effusion, weakness, redness, heat or guarding of movement. There was no subluxation.  Flexion was to 30 degrees with pain at 10 degrees; abduction was to 20 degrees with pain at 5 degrees; external rotation was to 35 degrees with pain at 10 degrees; and internal rotation was to 30 degrees with pain at 10 degrees.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  There was no additional limitation in degrees of motion.  X-rays of the right shoulder were within normal limits.  The diagnosis was status post rotator cuff repair without scar, with residuals of rotator cuff syndrome.  The examiner felt that there was a strong suggestion of psychosomatic pain pattern, and that the examination findings overstated the Veteran's actual impairment. 

Prior to April 1, 2009, for a rating in excess of 10 percent the evidence would need to show limitation of arm motion at shoulder level.  A January 2005 post-service treatment record indicates that the Veteran had full range of motion in both shoulders with no pain.  On testing in June 2006, flexion of the right shoulder was limited to 120 degrees and range of motion was normal in the remaining planes.  Shoulder level is 90 degrees flexion.  Thus, the medical evidence is against a finding that the Veteran had limitation of arm motion at shoulder level prior to April 1, 2009.  See 38 C.F.R. § 4.71, Plate I.  The Veteran stated that he was unable to raise his arm above his head due to shoulder problems.  However, this was not demonstrated limitation at shoulder level.  Thus, a rating in excess of 10 percent is not warranted prior to April 1, 2009.  

Moreover, in reaching the above conclusion, the Board has considered the Veteran's complaints of pain.  However, such pain has not been objectively shown to have resulted in additional functional impairment during the period in question such as to enable the conclusion that the disability picture most nearly approximated the next-higher 20 percent rating.  Specifically, the examiner in June 2006 expressly declined to provide a medical diagnosis concerning the Veteran's right shoulder, as there was no objective pathology.   Further, the Board has considered the provisions of §§ 4.10, 4.40, and 4.45 and has determined that equally, there is no functional impairment so as to warrant a higher evaluation under these regulatory provisions.  See also DeLuca v. Brown, 8 Vet. App. at 205-206.  In this regard, the Board further notes that the Veteran denied any incapacitation or functional impairment at the June 2006 examination.  

Since April 1, 2009, the Veteran's right shoulder disability has been rated as 40 percent disabling.  This is the highest schedular evaluation available for limitation of motion of the shoulder without ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5201.  The medical evidence in this case shows that the Veteran does not have ankylosis.  Given the above, a rating in excess of 40 percent is not warranted for the Veteran's right shoulder disability at any time since April 1, 2009. 

Even considering the Veteran's subjective complaints of pain, stiffness, weakness, swelling, and fatigue the medical evidence of record does not show any additional limitation of motion or functional impairment that would support evaluations in excess of those presently assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Again, as noted by the April 2009 examiner, no additional limitation in degree of motion was found due to pain or after repetitive use. 

The Board has also considered whether any alternative diagnostic codes could serve as a basis for an increased rating here.  However, as there is no showing of other impairment of the humerus, to include fibrous union or loss of the humeral head, Diagnostic Code 5202 cannot afford a higher evaluation.  There are no other relevant diagnostic codes for consideration here. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected shoulder disability, to wit ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.



ORDER

Entitlement to a rating in excess of 10 percent for right shoulder sprain prior to April 1, 2009, is denied. 

Entitlement to a rating in excess of 40 percent for right shoulder sprain from April 1, 2009, is denied. 


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for gastric adenocarcinoma, an increased rating for the Veteran's lumbar disability, and a TDIU prior to April 1, 2009. 

The Veteran asserts that he has gastric adenocarcinoma as a result of service, to include exposure to hazardous waste at Naval Air Station, Brunswick, Maine, and contaminated drinking water at Camp Lejeune, North Carolina.  In this regard, the Veteran has submitted a letter from Headquarters Marine Corps stating that individuals who may have lived or worked aboard the Marine Corps Base Camp Lejeune between 1957 and 1987 were potentially exposed to contaminated drinking water. According to the letter, the primary contaminants involved were two solvents, trichloroethylene (TCE) and tetrachloroethylene (PCE). The Veteran has also submitted a newspaper article on studies concerning cancer risk at Camp Lejeune. Service records show that the Veteran was stationed at Camp Lejeune for a period of time during the aforementioned dates. 

Recently, VBA Fast Letter No. 11-03 (Jan. 11, 2011) was issued which provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011, discusses specific evidentiary development to be conducted in these water contaminate cases.  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the RO in Louisville, Kentucky.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for a gastrointestinal disorder secondary to water contaminates (at Camp Lejeune), the Board remands the current appeal to the Louisville, RO for further development.

Concerning the Veteran's claim for an increased rating for a back disability, the Board notes that additional VA treatment records were associated with the claims file after the last final Board decision pertaining to this matter in July 2010 (with a subsequent Joint Motion for Remand).  Unfortunately, there is no supplemental statement of the case of record with consideration of this most recent evidence concerning the issue of the Veteran's back disability claim.  Thus, the Board must remand this issue for an additional supplemental statement of the case with consideration of the recently obtained evidence.

As a final matter, the Board also points out that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU prior to April 1, 2009, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well. 

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011, and on April 27, 2011, as well as any subsequent directives, the Veteran's appeal [which includes a claim for service connection for a gastrointestinal disorder, secondary to exposure to water contaminates during service at Camp Lejeune] must be remanded to the Louisville, Kentucky, RO for further development.

2.  Thereafter, the appeals should be readjudicated, to include all evidence received since the last prior supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


